UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):February 11, 2008 ClearOne Communications, Inc. (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation) 000-17219 87-0398877 (Commission File Number) (I.R.S. employer identification number) 5225 Wiley Post Way, Suite 500, Salt Lake City, Utah 84116 (Address of principal executive offices) (Zip Code) (801) 975-7200 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 30.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 40.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events. As part of its Stock Buy-Back Program, the Company repurchased approximately 75,000 of its shares at a price of $5.15per share, on February 11, 2008, in a private transaction. The repurchase was made under the Company’s Rule 10b5-1 Stock Repurchase Plan agreement with a broker under which the Company is conducting its share repurchases under the safe harbor provisions of Rule 10b5-1 and Rule 10b-18 promulgated under the Securities Exchange Act of 1934. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEARONE COMMUNICATIONS, INC. Date:February 11, 2008 By: /s/ Greg LeClaire Greg LeClaire Chief Financial Officer 2
